DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 5/31/22.  Claims 1-20, 24, 30 have been cancelled.  Claims 21-23, 25-29, 31-35 are pending.  Claims 21, 25-26, 33 have been amended.  Claims 21-23, 25-29, 31-35 are examined herein.  
Applicant’s amendments have rendered the 112 and 102 rejections of the last Office Action moot, therefore hereby withdrawn.
Applicant’s arguments with regard to the 103 rejection have been fully considered but found not persuasive.  The rejection is maintained for reasons of record and modified below due to the claim amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 25-29, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US Patent Application 2008/0027034 A1, of record) in view of Pantaleo et al. (“Analysis of changes in tyrosine and serine phosphorylation of red cell membrane proteins induced by P. falciparum growth,” Proteomics, 2010, 10, 3469-3479, of record) and Dennis et al. (US Patent 2,714,106, of record).
The instant claims are directed to a method comprising administering a compound that inhibits band 3 phosphorylation in red blood cells in combination with an anti-malarial drug to a subject suffering from malaria, wherein the compound is a Syk kinase inhibitor of formula II.  
Shah et al. teach a method for the prophylaxis or treatment of a clinical condition in a mammal for which a Syk inhibitor is indicated by the administration of ciclesonide in combination with a Syk inhibitor (claim 10), for example 2-(2-aminoethylamino)-4-(3-trifluoromethylanilino)pyrimidine-5-carboxamide (claim 18), which is the same structure as the instant species election.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is noted that the limitations regarding “inhibits band 3 phosphorylation in red blood cells” and “inhibits band 3 tyrosine phosphorylation in red blood cells” and “inhibits band 3 tyrosine 21 phosphorylation in red blood cells” are considered inherent because these limitations are drawn to a mechanism of action that will necessarily occur in vivo when the same claimed active compound is being administered to the same claimed patient population.
Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.
However, Shah et al. fail to disclose treating a subject suffering from malaria with chloroquine.
Pantaleo et al. teaches that phosphorylation of erythrocyte membrane proteins have been associated with the infection of the malarial parasite, Plasmodium falcipram, in red cells.  Tyrosine phosphorylation of band 3 represented the earliest modification observed during parasite development.  Band 3 tyrosine phosphorylation observed at the ring stage appears to by under the control of Syk kinase (abstract).  To further elucidate the role of erythrocyte protein tyrosine kinase (PTK) in the observed phosphorylative changes, parasitized red blood cells (RBC) was treated with Src kinase inhibitors.  It was found that Syk kinase is associated with the P. falcipram-RBC membrane in a stage-dependent way.  Membrane-bound Syk exists in an activated state and was tyrosine phosphorylated both at ring and at trophozite stages, and its phosphorylation was inhibited by Src kinase inhibitors (page 3474, left column).  The changes observed in tyrosine phosphorylations are most likely due to RBC tyrosine kinases.  Pantaleo et al. teach that inhibitors of Syk markedly reduce tyrosine phosphorylation of host membrane proteins and tyrosine phosphorylated Syk translocates to the membrane in infected red cells (page 3477, right column, second paragraph).
Dennis et al. teach that chloroquine has been found to be a highly effective drug for the treatment of malaria (col. 1, lines 27-30). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to administer the Syk inhibitor, 2-(2-aminoethylamino)-4-(3-trifluoromethylanilino)pyrimidine-5-carboxamide, as taught by Shah et al., in combination with chloroquine, as taught by Dennis et al., to a subject suffering from malaria, as taught by Pantaleo et al.
A person of ordinary skill in the art would have been motivated to administer 2-(2-aminoethylamino)-4-(3-trifluoromethylanilino)pyrimidine-5-carboxamide to treat malaria because Pantaleo et al. teach that Plasmodium falcipram infection of RBCs is associated with activated Syk in the tyrosine phosphorylated membrane.  Therefore, Syk inhibitors, such as 2-(2-aminoethylamino)-4-(3-trifluoromethylanilino)pyrimidine-5-carboxamide, will markedly reduce tyrosine phosphorylation of host membrane proteins, which will inhibit parasite development.  A person of ordinary skill in the art would have been motivated to administer 2-(2-aminoethylamino)-4-(3-trifluoromethylanilino)pyrimidine-5-carboxamide in combination with chloroquine to treat malaria because of the therapeutically additive effect of combining two known active agents for the same purpose.  Therefore, the skilled artisan would have had a reasonable expectation of success in treating malaria in a subject by administering a combination of the Syk inhibitor, 2-(2-aminoethylamino)-4-(3-trifluoromethylanilino)pyrimidine-5-carboxamide and the known anti-malarial agent, chloroquine.
It is also noted that the limitations regarding “stabilizes red blood cells’ membranes and reduces the incidence of malaria parasite egress” is obvious since these limitations are drawn to a mechanism of action that will necessarily occur in vivo when the same claimed active compound is being administered to the same claimed patient population.
	Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.                                                                                                                                                                                                  
Response to Arguments
	Applicant argues that Shah et al. requires the use of both a Syk inhibitor and ciclesonide, such that the elimination of ciclesonide would undermine the “significant unexpected therapeutic benefit” obtained from this combination.  Furthermore, Shah et al. does not teach or suggest the administration of this combination in the prophylaxis or treatment of any condition other than allergic and respiratory diseases, let alone for malaria as instantly claimed.
	This is not persuasive because there is nothing in the claims that preclude the use of other therapeutic agents.  Applicant is also reminded that this obviousness rejection is made over other references that meet the limitation of a patient suffering from malaria, particularly the Pantaleo reference.
	In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that there is no reasonable expectation of success upon reading Pantaleo because the administration of Src kinase inhibitors at concentrations that markedly reduce tyrosine phosphorylation on parasite maturation did not result in appreciable inhibition of parasite maturation.  Pantaleo further states that extensive additional studies are required to define fully the functional consequences of various protein modifications.
	This is not persuasive because there is no limitation in the claims that recite administration of Src kinase inhibitors at the low concentration (10µM) that is referred to in the Pataleo reference.  In fact, the claims recite no amounts whatsoever.  Applicant is reminded that the Pataleo reference makes clear that membrane-bound Syk exists in an activated state and was tyrosine phosphorylated both at ring and at trophozite stages, and its phosphorylation was inhibited by Src kinase inhibitors.  The further extensive additional studies referred to by Applicant is merely referring to using different preparative and analytical approaches to further corroborate the role of protein phosphorylation, and not if, on the interaction between the malarial parasite and its host.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627